Title: To James Madison from Mason Locke Weems, [21 February 1823]
From: Weems, Mason Locke
To: Madison, James


                
                    Charleston. S.Ca. [21 February 1823]
                    Mi Suavissime Rerum! Most Honord of friends,
                

                This is just to tell you that the Life of Wm. Penn is launchd. and, thank Heaven, nearly half seas over, of the 1st. Edition. It is not for me to open my lips about it—but I am happy to know that sundry great men—of the Bench, also, to my huge amazement, of the Pulpit, are pleasd to say of it, as Mr Monroe at first reading of it said of my Marion—that, it is a book that will travel. However be that as it may I have taken the liberty to send you a copy of it for Mrs. Madison, who I have been told was brought up a “Friend.” I had hopes of coming myself to bring it to you—and for the same reason have all this time neglected to ask for the small ballance due of a little Religious Book Agency wherin Mrs. Madison was so public Spirited as to aid me two years ago, viz
                
                
                    
                        2 Hunters Sacred Biogy.
                        22
                    
                    
                        1 Life of Washington—for the Miller Broun
                         1
                    
                    
                        1 Copy Stevens French Wars—subscribd for by Mr. Todd—& sent to him by the Stage
                        16
                    
                    
                        
                        39
                    
                
                Now If you coud be so good as to order this to be paid by some friend of yours in the Federal dist. or Dumfries—or Fredericksburg—or Richmond—givg. one single line of notice of the same to my son Jesse Ewell Weems Dumfries, you will very singularly & seasonably Oblige, yours, With the Utmost Resp. & Esteem
                
                    M.L. Weems
                
                
                    10,000 good wishes to Mrs. M & Mother &c.
                
            